ACCEPTED
                                                                                                                                            01-15-00989-CV
                                                                                                                                 FIRST COURT OF APPEALS
Appellate Docket Number: 01-15-00989-CV                                                                                                  HOUSTON, TEXAS
                                                                                                                                      11/24/2015 4:46:58 PM
                                                                                                                                      CHRISTOPHER PRINE
Appellate Case Style:         Arnold & Itkin, L.L.P., et al.                                                                                         CLERK

                        Vs.
                              Maria Santos Lopez Dominguez, et al.

Companion Case No.:
                                                                                                                     FILED IN
                                                                                                              1st COURT OF APPEALS
                                                                                                                  HOUSTON, TEXAS
                                                                                                              11/24/2015 4:46:58 PM
Amended/corrected statement:                          DOCKETING STATEMENT (Civil)                             CHRISTOPHER A. PRINE
                                                                                                                       Clerk
                                               Appellate Court:1st Court of Appeals
                                          (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                 II. Appellant Attorney(s)
   Person       Organization (choose one)                                            Lead Attorney
Organization Name: Beck Redden LLP                                           First Name:        Reagan
First Name:                                                                  Middle Name: W.
Middle Name:                                                                 Last Name:         Simpson
Last Name:                                                                   Suffix:
Suffix:                                                                      Law Firm Name: Yetter Coleman LLP

Pro Se:                                                                      Address 1:         909 Fannin, Suite 3600
                                                                             Address 2:
                                                                             City:              Houston
                                                                             State:     Texas                        Zip+4:   77010
                                                                             Telephone:         713-632-8000              ext.
                                                                             Fax:       713-632-8002
                                                                             Email:     rsimpson@yettercoleman.com
                                                                             SBN:       18404700

I. Appellant                                                                 II. Appellant Attorney(s)
   Person       Organization (choose one)                                            Lead Attorney
Organization Name:                                                           First Name:        Reagan
First Name:     Russell                                                      Middle Name: W.
Middle Name:                                                                 Last Name:         Simpson
Last Name:      Post                                                         Suffix:
Suffix:                                                                      Law Firm Name: Yetter Coleman LLP

Pro Se:                                                                      Address 1:         909 Fannin, Suite 3600
                                                                             Address 2:




                                                                  Page 1 of 23
                                                    City:              Houston
                                                    State:     Texas                     Zip+4:    77010
                                                    Telephone:         713-632-8000             ext.
                                                    Fax:       713-632-8002
                                                    Email:     rsimpson@yettercoleman.com
                                                    SBN:       18404700

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        Reagan
First Name:    Fields                               Middle Name: W.
Middle Name:                                        Last Name:         Simpson
Last Name:     Alexander                            Suffix:
Suffix:                                             Law Firm Name: Yetter Coleman LLP

Pro Se:                                             Address 1:         909 Fannin, Suite 3600
                                                    Address 2:
                                                    City:              Houston
                                                    State:     Texas                     Zip+4:    77010
                                                    Telephone:         713-632-8000             ext.
                                                    Fax:       713-632-8002
                                                    Email:     rsimpson@yettercoleman.com
                                                    SBN:       18407400

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        Reagan
First Name:    Jas                                  Middle Name: W.
Middle Name:                                        Last Name:         Simpson
Last Name:     Brar                                 Suffix:
Suffix:                                             Law Firm Name: Yetter Coleman LLP

Pro Se:                                             Address 1:         909 Fannin, Suite 3600
                                                    Address 2:
                                                    City:              Houston
                                                    State:     Texas                     Zip+4:    77010
                                                    Telephone:         713-632-8000             ext.
                                                    Fax:       713-632-8002
                                                    Email:     rsimpson@yettercoleman.com
                                                    SBN:       18404700




                                           Page 2 of 23
I. Appellant                                         II. Appellant Attorney(s)
   Person      Organization (choose one)                     Lead Attorney
Organization Name: Arnold & Itkin, L.L.P.            First Name:        Jeremy
First Name:                                          Middle Name: L.
Middle Name:                                         Last Name:         Doyle
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Reynolds Frizzell LLP

Pro Se:                                              Address 1:         1100 Louisiana, Suite 3500
                                                     Address 2:
                                                     City:              Houston
                                                     State:     Texas                     Zip+4:     77002
                                                     Telephone:         713-485-7200             ext.
                                                     Fax:       713-485-7250
                                                     Email:     jdoyle@reynoldsfrizzell.com
                                                     SBN:       24012553

I. Appellant                                         II. Appellant Attorney(s)
   Person      Organization (choose one)                     Lead Attorney
Organization Name: Arnold & Itkin, L.L.P.            First Name:        James
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Schuelke
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Reynolds Frizzell LLP

Pro Se:                                              Address 1:         1100 Louisiana, Suite 3500
                                                     Address 2:
                                                     City:              Houston
                                                     State:     Texas                     Zip+4:     77002
                                                     Telephone:         713-485-7200             ext.
                                                     Fax:       713-485-7250
                                                     Email:     jschuelke@reynoldsfrizzell.com
                                                     SBN:       24075037

I. Appellant                                         II. Appellant Attorney(s)
   Person      Organization (choose one)                     Lead Attorney
                                                     First Name:        Jeremy
First Name:    Kurt                                  Middle Name: L.
Middle Name:                                         Last Name:         Doyle
Last Name:     Arnold                                Suffix:
Suffix:                                              Law Firm Name: Reynolds Frizzell LLP

Pro Se:                                              Address 1:         1100 Louisiana, Suite 3500
                                                     Address 2:


                                            Page 3 of 23
                                                    City:              Houston
                                                    State:     Texas                     Zip+4:     77002
                                                    Telephone:         713-485-7200             ext.
                                                    Fax:       713-485-7250
                                                    Email:     jdoyle@reynoldsfrizzell.com
                                                    SBN:       24012553

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        James
First Name:    Kurt                                 Middle Name:
Middle Name:                                        Last Name:         Schuelke
Last Name:     Arnold                               Suffix:
Suffix:                                             Law Firm Name: Reynolds Frizzell LLP

Pro Se:                                             Address 1:         1100 Louisiana, Suite 3500
                                                    Address 2:
                                                    City:              Houston
                                                    State:     Texas                     Zip+4:     77002
                                                    Telephone:         713-485-7200             ext.
                                                    Fax:       713-485-7250
                                                    Email:     jschuelke@reynoldsfrizzell.com
                                                    SBN:       24075037

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        Jeremy
First Name:    Cory                                 Middle Name: L.
Middle Name:                                        Last Name:         Doyle
Last Name:     Itkin                                Suffix:
Suffix:                                             Law Firm Name: Reynolds Frizzell LLP

Pro Se:                                             Address 1:         1100 Louisiana, Suite 3500
                                                    Address 2:
                                                    City:              Houston
                                                    State:     Texas                     Zip+4:     77002
                                                    Telephone:         713-485-7200             ext.
                                                    Fax:       713-485-7250
                                                    Email:     jdoyle@reynoldsfrizzell.com
                                                    SBN:       24012553




                                           Page 4 of 23
I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        James
First Name:    Cory                                 Middle Name:
Middle Name:                                        Last Name:         Schuelke
Last Name:     Itkin                                Suffix:
Suffix:                                             Law Firm Name: Reynolds Frizzell LLP

Pro Se:                                             Address 1:         1100 Louisiana, Suite 3500
                                                    Address 2:
                                                    City:              Houston
                                                    State:     Texas                     Zip+4:     77002
                                                    Telephone:                                 ext.
                                                    Fax:       713-485-7200
                                                    Email:     713-485-7250
                                                    SBN:       24075037

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        Jeremy
First Name:    Jason                                Middle Name: L.
Middle Name:                                        Last Name:         Doyle
Last Name:     Itkin                                Suffix:
Suffix:                                             Law Firm Name: Reynolds Frizzell LLP

Pro Se:                                             Address 1:         1100 Louisiana, Suite 3500
                                                    Address 2:
                                                    City:              Houston
                                                    State:     Texas                     Zip+4:     77002
                                                    Telephone:         713-485-7200            ext.
                                                    Fax:       713-485-7250
                                                    Email:     jdoyle@reynoldsfrizzell.com
                                                    SBN:       24012553

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        James
First Name:    Jason                                Middle Name:
Middle Name:                                        Last Name:         Schuelke
Last Name:     Itkin                                Suffix:
Suffix:                                             Law Firm Name: Reynolds Frizzell LLP

Pro Se:                                             Address 1:         1100 Louisiana, Suite 3500
                                                    Address 2:


                                           Page 5 of 23
                                                    City:              Houston
                                                    State:     Texas                     Zip+4:    77002
                                                    Telephone:         713-485-7200             ext.
                                                    Fax:       713-485-7250
                                                    Email:     jschuelke@reynoldsfrizzell.com
                                                    SBN:       24075037

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
Organization Name: Albritton Law Firm               First Name:        Billy
First Name:                                         Middle Name:
Middle Name:                                        Last Name:         Shepherd
Last Name:                                          Suffix:
Suffix:                                             Law Firm Name: Shepherd Prewett Miller PLLC

Pro Se:                                             Address 1:         770 South Post Oak Lane, Suite 420
                                                    Address 2:
                                                    City:              Houston
                                                    State:     Texas                     Zip+4:    77056
                                                    Telephone:         713-955-4440             ext.
                                                    Fax:       713-766-6542
                                                    Email:     bshpeherd@spmlegal.com
                                                    SBN:       18219700

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
Organization Name: Albritton Law Firm               First Name:        Allison
First Name:                                         Middle Name:
Middle Name:                                        Last Name:         Standish Miller
Last Name:                                          Suffix:
Suffix:                                             Law Firm Name: Shepherd Prewett Miller PLLC

Pro Se:                                             Address 1:         770 South Post Oak Lane, Suite 420
                                                    Address 2:
                                                    City:              Houston
                                                    State:     Texas                     Zip+4:    77056
                                                    Telephone:         713-955-4440             ext.
                                                    Fax:       713-766-6542
                                                    Email:     amiller@spmlegal.com
                                                    SBN:       24046440




                                           Page 6 of 23
I. Appellant                                         II. Appellant Attorney(s)
   Person      Organization (choose one)                     Lead Attorney
                                                     First Name:        Billy
First Name:    Eric                                  Middle Name:
Middle Name:                                         Last Name:         Shepherd
Last Name:     Albritton                             Suffix:
Suffix:                                              Law Firm Name: Shepherd Prewett Miller PLLC

Pro Se:                                              Address 1:         770 South Post Oak Lane, Suite 420
                                                     Address 2:
                                                     City:              Houston
                                                     State:     Texas                     Zip+4:   77056
                                                     Telephone:         713-955-4440            ext.
                                                     Fax:       713-766-6542
                                                     Email:     bshpeherd@spmlegal.com
                                                     SBN:       18219700

I. Appellant                                         II. Appellant Attorney(s)
   Person      Organization (choose one)                     Lead Attorney
                                                     First Name:        Allison
First Name:    Eric                                  Middle Name:
Middle Name:                                         Last Name:         Standish Miller
Last Name:     Albritton                             Suffix:
Suffix:                                              Law Firm Name: Shepherd Prewett Miller PLLC

Pro Se:                                              Address 1:         770 South Post Oak Lane, Suite 420
                                                     Address 2:
                                                     City:              Houston
                                                     State:     Texas                     Zip+4:   77056
                                                     Telephone:         713-955-4440            ext.
                                                     Fax:       713-766-6542
                                                     Email:     amiller@spmlegal.com
                                                     SBN:       24046440

I. Appellant                                         II. Appellant Attorney(s)
   Person      Organization (choose one)                     Lead Attorney
Organization Name: Arnold & Itkin, L.L.P.            First Name:        Sam
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Houston
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Scott, Clawater & Houston L.L.P.

Pro Se:                                              Address 1:         2777 Allen Parkway, 7th Floor
                                                     Address 2:


                                            Page 7 of 23
                                                    City:              Houston
                                                    State:     Texas                     Zip+4:   77019-2133
                                                    Telephone:         713-650-6600            ext.
                                                    Fax:       713-766-6542
                                                    Email:     shouston@sschlaw.com
                                                    SBN:       10059550

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        Sam
First Name:    Kurt                                 Middle Name:
Middle Name:                                        Last Name:         Houston
Last Name:     Arnold                               Suffix:
Suffix:                                             Law Firm Name: Scott, Clawater & Houston L.L.P.

Pro Se:                                             Address 1:         2777 Allen Parkway, 7th Floor
                                                    Address 2:
                                                    City:              Houston
                                                    State:     Texas                     Zip+4:   77019-2133
                                                    Telephone:         713-650-6600            ext.
                                                    Fax:       713-766-6542
                                                    Email:     shouston@sschlaw.com
                                                    SBN:       10059550

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        Sam
First Name:    Cory                                 Middle Name:
Middle Name:                                        Last Name:         Houston
Last Name:     Itkin                                Suffix:
Suffix:                                             Law Firm Name: Scott, Clawater & Houston L.L.P.

Pro Se:                                             Address 1:         2777 Allen Parkway, 7th Floor
                                                    Address 2:
                                                    City:              Houston
                                                    State:     Texas                     Zip+4:   77019-2133
                                                    Telephone:         713-650-6600            ext.
                                                    Fax:       713-766-6542
                                                    Email:     shouston@sschlaw.com
                                                    SBN:       10059550




                                           Page 8 of 23
I. Appellant                                         II. Appellant Attorney(s)
   Person      Organization (choose one)                     Lead Attorney
                                                     First Name:        Sam
First Name:    Jason                                 Middle Name:
Middle Name:                                         Last Name:         Houston
Last Name:     Itkin                                 Suffix:
Suffix:                                              Law Firm Name: Scott, Clawater & Houston L.L.P.

Pro Se:                                              Address 1:         2777 Allen Parkway, 7th Floor
                                                     Address 2:
                                                     City:              Houston
                                                     State:     Texas                     Zip+4:     77019-2133
                                                     Telephone:         713-650-6600              ext.
                                                     Fax:       713-766-6542
                                                     Email:     shouston@sschlaw.com
                                                     SBN:       10059550

I. Appellant                                         II. Appellant Attorney(s)
   Person      Organization (choose one)                     Lead Attorney
Organization Name: Arnold & Itkin, L.L.P.            First Name:        John
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Black
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Daly & Black, P.C.

Pro Se:                                              Address 1:         2211 Norfolk, Suite 800
                                                     Address 2:
                                                     City:              Houston
                                                     State:     Texas                     Zip+4:     77008
                                                     Telephone:         888-492-2671              ext.
                                                     Fax:       713-655-1587
                                                     Email:     jblack@dalyblack.com
                                                     SBN:       24012292

I. Appellant                                         II. Appellant Attorney(s)
   Person      Organization (choose one)                     Lead Attorney
                                                     First Name:        John
First Name:    Kurt                                  Middle Name:
Middle Name:                                         Last Name:         Black
Last Name:     Arnold                                Suffix:
Suffix:                                              Law Firm Name: Daly & Black, P.C.

Pro Se:                                              Address 1:         2211 Norfolk, Suite 800
                                                     Address 2:


                                            Page 9 of 23
                                                                 City:              Houston
                                                                 State:     Texas                     Zip+4:     77008
                                                                 Telephone:         888-492-2671              ext.
                                                                 Fax:       713-655-1587
                                                                 Email:     jblack@dalyblack.com
                                                                 SBN:       24012292

I. Appellant                                                     II. Appellant Attorney(s)
   Person       Organization (choose one)                                Lead Attorney
                                                                 First Name:        John
First Name:     Cory                                             Middle Name:
Middle Name:                                                     Last Name:         Black
Last Name:      Itkin                                            Suffix:
Suffix:                                                          Law Firm Name: Daly & Black, P.C.

Pro Se:                                                          Address 1:         2211 Norfolk, Suite 800
                                                                 Address 2:
                                                                 City:              Houston
                                                                 State:     Texas                     Zip+4:     77008
                                                                 Telephone:         888-492-2671              ext.
                                                                 Fax:       713-655-1587
                                                                 Email:     jblack@dalyblack.com
                                                                 SBN:       24012292

I. Appellant                                                     II. Appellant Attorney(s)
   Person       Organization (choose one)                                Lead Attorney
                                                                 First Name:        John
First Name:     Jason                                            Middle Name:
Middle Name:                                                     Last Name:         Black
Last Name:      Itkin                                            Suffix:
Suffix:                                                          Law Firm Name: Daly & Black, P.C.

Pro Se:                                                          Address 1:         2211 Norfolk, Suite 800
                                                                 Address 2:
                                                                 City:              Houston
                                                                 State:     Texas                     Zip+4:     77008
                                                                 Telephone:         888-492-2671              ext.
                                                                 Fax:       713-655-1587
                                                                 Email:     jblack@dalyblack.com
                                                                 SBN:       24012292

III. Appellee                                                    IV. Appellee Attorney(s)
    Person      Organization (choose one)                                Lead Attorney
Organization Name: All Respondents (See Attachment A)            First Name:        Lance

                                                        Page 10 of 23
First Name:                                                   Middle Name: Christopher
Middle Name:                                                  Last Name:         Kassab
Last Name:                                                    Suffix:
Suffix:                                                       Law Firm Name: The Kassab Law Firm
Pro Se:                                                       Address 1:         1420 Alabama
                                                              Address 2:
                                                              City:              Houston
                                                              State:     Texas                   Zip+4:     77004
                                                              Telephone:         713-522-7400            ext.
                                                              Fax:       713-522-7410
                                                              Email:     lck@texaslegalmalpractice.com
                                                              SBN:       00794070

III. Appellee                                                 IV. Appellee Attorney(s)
    Person      Organization (choose one)                             Lead Attorney
                                                              First Name:        David
First Name:     All Respondents (See Attachment A)            Middle Name: Eric
Middle Name:                                                  Last Name:         Kassab
Last Name:                                                    Suffix:
Suffix:                                                       Law Firm Name: The Kassab Law Firm
Pro Se:                                                       Address 1:         1420 Alabama
                                                              Address 2:
                                                              City:              Houston
                                                              State:     Texas                   Zip+4:     77004
                                                              Telephone:         713-522-7400            ext.
                                                              Fax:       713-522-7410
                                                              Email:     dek@texaslegalmalpractice.com
                                                              SBN:       24071351

III. Appellee                                                 IV. Appellee Attorney(s)
    Person      Organization (choose one)                             Lead Attorney
                                                              First Name:        Brett
First Name:     All Respondents (See Attachment A)            Middle Name:
Middle Name:                                                  Last Name:         Wagner
Last Name:                                                    Suffix:




                                                     Page 11 of 23
Suffix:                                                       Law Firm Name: Doherty Wagner
Pro Se:                                                       Address 1:         13810 Champion Forest Drive, Suite 225
                                                              Address 2:
                                                              City:              Houston
                                                              State:     Texas                     Zip+4:   77069
                                                              Telephone:         281-583-8700           ext.
                                                              Fax:       281-583-8701
                                                              Email:     brett@dwlawyers.com
                                                              SBN:       20654270

III. Appellee                                                 IV. Appellee Attorney(s)
    Person      Organization (choose one)                             Lead Attorney
                                                              First Name:        Larry
First Name:     All Respondents (See Attachment A)            Middle Name: Joe
Middle Name:                                                  Last Name:         Doherty
Last Name:                                                    Suffix:
Suffix:                                                       Law Firm Name: Doherty Wagner
Pro Se:                                                       Address 1:         13810 Champion Forest Drive, Suite 225
                                                              Address 2:
                                                              City:              Houston
                                                              State:     Texas                     Zip+4:   77069
                                                              Telephone:         281-583-8700           ext.
                                                              Fax:       281-583-8701
                                                              Email:     larry@dwlawyers.com
                                                              SBN:       05950000

III. Appellee                                                 IV. Appellee Attorney(s)
    Person      Organization (choose one)                             Lead Attorney
                                                              First Name:        Ryan
First Name:     All Respondents (See Attachment A)            Middle Name: W.
Middle Name:                                                  Last Name:         Smith
Last Name:                                                    Suffix:
Suffix:                                                       Law Firm Name: Doherty Wagner
Pro Se:                                                       Address 1:         13810 Champion Forest Drive, Suite 225
                                                              Address 2:
                                                              City:              Houston
                                                              State:     Texas                     Zip+4:   77069
                                                              Telephone:         281-583-8700           ext.
                                                              Fax:       281-583-8701
                                                              Email:     ryan@dwlawyers.com
                                                              SBN:       24063010



                                                     Page 12 of 23
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Professional Malpractice

Date order or judgment signed: November 9, 2015                          Type of judgment: Interlocutory Order
Date notice of appeal filed in trial court:
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:        Yes      No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):                Yes     No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):              Yes     ■   No

Permissive? (See TRAP 28.3):                      Yes       No
If yes, please specify statutory or other basis for such status:
Appealable under Tex. Civ. Prac. & Rem. Code §51.014(d) and Tex. R. Civ. P. 168.
Agreed? (See TRAP 28.2):                           Yes      No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:           Yes     No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?             Yes        No
Judgment or order disposes of all parties and issues:        Yes        No
Appeal from final judgment:                                  Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?       Yes    No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes        No               If yes, date filed:
Motion to Modify Judgment:              Yes        No               If yes, date filed:
Request for Findings of Fact            Yes       No                If yes, date filed:
and Conclusions of Law:
                                       Yes        No                If yes, date filed:
Motion to Reinstate:
                                         Yes      No                If yes, date filed:
Motion under TRCP 306a:
Other:                                  Yes       No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:         Yes       No               If yes, date filed:

Contest filed in trial court:          Yes        No               If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained            Overruled            Date of ruling:

                                                                    Page 13 of 23
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?         Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                          Bankruptcy Case Number:




IX. Trial Court And Record

Court:     11th Judicial District Court                               Clerk's Record:
County: Harris County, Texas                                          Trial Court Clerk:        District   County
Trial Court Docket Number (Cause No.): 2015-28543                     Was clerk's record requested?        Yes         No
                                                                      If yes, date requested:
Trial Judge (who tried or disposed of case):                          If no, date it will be requested:
First Name:       Michael                                             Were payment arrangements made with clerk?
Middle Name: D.                                                                                                  Yes       No    Indigent
Last Name:        Miller
                                                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         201 CAROLINE (Floor: 9)
Address 2 :
City:              Houston
State:    Texas                       Zip + 4: 77002
Telephone:     713-368-6020               ext.
Fax:
Email:



Reporter's or Recorder's Record:

Is there a reporter's record?               Yes   No
Was reporter's record requested?            Yes   No

Was there a reporter's record electronically recorded?    Yes       No
If yes, date requested:

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?          Yes      No     Indigent




                                                                Page 14 of 23
   Court Reporter                                Court Recorder
   Official                                      Substitute



First Name:       Terri
Middle Name: Anderson
Last Name:
Suffix:
Address 1:        201 CAROLINE (Floor: 9)
Address 2:
City:             Houston
State:    Texas                         Zip + 4: 77002
Telephone:     713-368-6020               ext.
Fax:
Email:

X. Supersedeas Bond
Supersedeas bond filed:        Yes       No        If yes, date filed:

Will file:     Yes        No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?        Yes     No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                              Yes        No

If no, please specify:Mediation not appropriate for this proceeding.
Has the case been through an ADR procedure?                Yes           No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?               Pre-Trial            Post-Trial   Other

If other, please specify:

Type of case? Professional Malpractice
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
The issue is whether this case is ripe for adjudication. De novo review applies.


How was the case disposed of?         Other
Summary of relief granted, including amount of money judgment, and if any, damages awarded. None.
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                         Page 15 of 23
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?        Yes      No
Does judgment have language that one or more parties "take nothing"?          Yes       No
Does judgment have a Mother Hubbard clause?         Yes       No
Other basis for finality? Not final.
Rate the complexity of the case (use 1 for least and 5 for most complex):       1      2      3         4   5
Please make my answer to the preceding questions known to other parties in this case.             Yes       No
Can the parties agree on an appellate mediator?      Yes      No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                     Telephone                      Fax                       Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:     Reagan W. Simpson



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                 Trial Court:

  Style:

     Vs.




                                                              Page 16 of 23
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes       No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                    Date:            November 24, 2015



Printed Name: Reagan W. Simpson                                                           State Bar No.:   18404700



Electronic Signature: /s/Reagan W. Simpson
    (Optional)




                                                               Page 17 of 23
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on November 24, 2015 .



Signature of counsel (or pro se party)                                   Electronic Signature: /s/Reagan W. Simpson
                                                                                (Optional)

                                                                         State Bar No.:      18404700
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:      November 24, 2015
Manner Served: Email

First Name:       Jeremy

Middle Name:
Last Name:        Doyle
Suffix:
Law Firm Name: Reynolds Frizzell LLP
Address 1:        1100 Louisiana, Suite 3500
Address 2:
City:             Houston
State     Texas                      Zip+4:    77002
 Telephone:       713-485-7200       ext.
Fax:      713-485-7250

Email:    jdoyle@reynoldsfrizzell.com

If Attorney, Representing Party's Name: Petitioners Arnold & Itkin, L.L.P., et al.
Please enter the following for each person served:




                                                               Page 18 of 23
Date Served:      November 24, 2015
Manner Served: Email

First Name:       James

Middle Name:
Last Name:        Schuelke
Suffix:
Law Firm Name: Reynolds Frizzell LLP
Address 1:        1100 Louisiana, Suite 3500
Address 2:
City:             Houston
State     Texas                     Zip+4:     77002
Telephone:        713-485-7200      ext.
Fax:      713-485-7250

Email:    jschuelke@reynoldsfrizzell.com

If Attorney, Representing Party's Name: Petitioners Arnold & Itkin, L.L.P. et al.
Please enter the following for each person served:

Date Served:      November 24, 2015
Manner Served: Email

First Name:       Billy

Middle Name:
Last Name:        Shepherd
Suffix:
Law Firm Name: Shepherd Prewett Miller PLLC
Address 1:        770 South Post Oak Lane, Suite 420
Address 2:
City:             Houston
State     Texas                     Zip+4:     77056
Telephone:        713-955-4440      ext.
Fax:      713-766-6542

Email:    bshpeherd@spmlegal.com

If Attorney, Representing Party's Name: Petrs Albritton Law Firm and Eric Albritton
Please enter the following for each person served:




                                                              Page 19 of 23
Date Served:      November 24, 2015
Manner Served: Email

First Name:       Allison

Middle Name: Standish
Last Name:        Miller
Suffix:
Law Firm Name: Shepherd Prewett Miller PLLC
Address 1:        770 South Post Oak Lane, Suite 420
Address 2:
City:             Houston
State     Texas                     Zip+4:    77056
Telephone:        713-955-4440      ext.
Fax:      713-766-6542

Email:    amiller@spmlegal.com

If Attorney, Representing Party's Name: Petrs Albritton Law Firm and Eric Albritton
Please enter the following for each person served:

Date Served:      November 24, 2015
Manner Served: Email

First Name:       Sam

Middle Name:
Last Name:        Houston
Suffix:
Law Firm Name: Scott, Clawater & Houston L.L.P.
Address 1:        2777 Allen Parkway, 7th Floor
Address 2:
City:             Houston
State     Texas                     Zip+4:    77019-2133
Telephone:        713-650-6600      ext.
Fax:      713-766-6542

Email:    shouston@sschlaw.com

If Attorney, Representing Party's Name: Petitioners Arnold & Itkin, L.L.P. et al.
Please enter the following for each person served:




                                                              Page 20 of 23
Date Served:      November 24, 2015
Manner Served: Email

First Name:       John

Middle Name:
Last Name:        Black
Suffix:
Law Firm Name: Daly & Black, P.C.
Address 1:        2211 Norfolk, Suite 800
Address 2:
City:             Houston
State     Texas                     Zip+4:    77008
Telephone:        888-492-2671      ext.
Fax:      713-655-1587

Email:    713-655-1587

If Attorney, Representing Party's Name: Petitioners Arnold & Itkin, L.L.P. et al.
Please enter the following for each person served:

Date Served:      November 24, 2015
Manner Served: Email

First Name:       Lance

Middle Name: Christopher
Last Name:        Kassab
Suffix:
Law Firm Name: The Kassab Law Firm
Address 1:        1420 Alabama
Address 2:
City:             Houston
State     Texas                     Zip+4:    77004
Telephone:        713-522-7400      ext.
Fax:      713-522-7410

Email:    lck@texaslegalmalpractice.com

If Attorney, Representing Party's Name: All Respondents
Please enter the following for each person served:




                                                              Page 21 of 23
Date Served:      November 24, 2015
Manner Served: Email

First Name:       David

Middle Name: Eric
Last Name:        Kassab
Suffix:
Law Firm Name: The Kassab Law Firm
Address 1:        1420 Alabama
Address 2:
City:             Houston
State     Texas                     Zip+4:    77004
Telephone:        713-522-7400      ext.
Fax:      713-522-7410

Email:    dek@texaslegalmalpractice.com

If Attorney, Representing Party's Name: All Respondents
Please enter the following for each person served:

Date Served:      November 24, 2015
Manner Served: Email

First Name:       Brett

Middle Name:
Last Name:        Wagner
Suffix:
Law Firm Name: Doherty Wagner
Address 1:        13810 Champion Forest Drive, Suite 225
Address 2:
City:             Houston
State     Texas                     Zip+4:    77069
Telephone:        281-583-8700      ext.
Fax:      281-583-8701

Email:    brett@dwlawyers.com

If Attorney, Representing Party's Name: All Respondents
Please enter the following for each person served:




                                                           Page 22 of 23
Date Served:      November 24, 2015
Manner Served: Email

First Name:       Larry

Middle Name: Joe
Last Name:        Doherty
Suffix:
Law Firm Name: Doherty Wagner
Address 1:        13810 Champion Forest Drive, Suite 225
Address 2:
City:             Houston
State     Texas                     Zip+4:    77069
Telephone:        281-583-8700      ext.
Fax:      281-583-8701

Email:    larry@dwlawyers.com

If Attorney, Representing Party's Name: All Respondents
Please enter the following for each person served:

Date Served:      November 24, 2015
Manner Served: Email

First Name:       Ryan

Middle Name: W.
Last Name:        Smith
Suffix:
Law Firm Name: Doherty Wagner
Address 1:        13810 Champion Forest Drive, Suite 225
Address 2:
City:             Houston
State     Texas                     Zip+4:    77069
Telephone:        281-583-8700      ext.
Fax:      281-583-8701

Email:    ryan@dwlawyers.com

If Attorney, Representing Party's Name: All Respondents




                                                           Page 23 of 23
                                Attachment A
                             List of Respondents


Counsel for Plaintiffs-Respondents
 Lance Christopher Kassab                  Brett Wagner
 David Eric Kassab                         Larry Joe Doherty
 The Kassab Law Firm                       Ryan W. Smith
 1420 Alabama                              Doherty  Wagner
 Houston, Texas 77004                      13810 Champion Forest Drive
 Counsel for Plaintiffs-Respondents        Suite 225
                                           Houston, Texas 77069
                                           Counsel for Plaintiffs-Respondents


Plaintiffs-Respondents include the following:
   1.     Maria Santos Lopez Dominguez, Individually and as Next Friend of
          Karen Marien Andrade Lopez;

   2.    Mairet Sameli Andrade Lopez and Imar Gerardine Andrade Lopez on
         Behalf of the Estate of Omar Gerardo Andrade Zarate;

   3.    Gabriel Gonzalez Toral;

   4.    Jorge Arturo Jimenez Rangel;

   5.    Antonio Montero Hernandez;

   6.    Juan Antonio Palafox Navarrete;

   7.    Leonel Fernandez Rivera;

   8.    Fernando Augusto Cervera Ramirez;

   9.    Libia Arredondo Chavez, individually and as Next Friend of Jorge
         Ricardo Barrancos Arredondo;

   10.   Pedro Santiago Barrancos Arredondo, on behalf of the Estate of Jorge
         Alonso Barrancos Dzul;
11.   Pastor Garcia Ocana;

12.   Jorge Guzman Martinez;

13.   Aldo Antonio Lopez Lorenzo;

14.   Monica Lopez;

15.   Miguel Cobos Salas;

16.   Jose Pedro Cobos Quiroz;

17.   Oscar Romero Ortega;

18.   Sergio Rosado Cortes;

19.   Sergio Solis Ponce;

20.   Martin Zuñiga Salazar;

21.   Josefa Santos Castellano, Individually and as Representative of the Estate
      of Benito De Los Santos;

22.   Joel Santos Ventura, Individually and as Representative of the Estate of
      Benito De Los Santos;

23.   Aleli Jiminez Perez, Individually and as Representative of the Estate of
      Aroer May Jimenez;

24.   Tayde Maria Pozo Roble, Individually and as Representative of the
      Estate of Leandro Manuel Hernandez Pozo;

25.   Miguel Hernandez Chan, Individually and as Representative of the Estate
      of Leandro Manuel Pozo; and

26.   Eudocio Alejandro Jacome Gomez